                                   UNITED STATES DISTRICT COURT
1
                                           DISTRICT OF NEVADA
2

3    LAS VEGAS DEVELOPMENT GROUP,                         )
     LLC,                                                 )
4
                                                          )        Case No.: 2:15-cv-00917-GMN-NJK
5                           Plaintiff,                    )
            vs.                                           )                       ORDER
6                                                         )
     2014-3 IH EQUITY OWNER, LP, et al.,                  )
7
                                                          )
8
                            Defendants.                   )

9           Pending before the Court is the Motion for Summary Judgment filed by Defendants IH

10   Equity Owner, LP, THR Nevada II, LP, THR Property Borrower, LP, THR Property Guarantor,

11   LP, THR Property Holdco, LP, and 2014-2 IH Property Holdco, LP (collectively, “Purchaser

12   Defendants”), (ECF No. 86). Plaintiff Las Vegas Development Group, LLC (“Plaintiff”) did

13   not file a response.

14          Also pending before the Court is Defendant Bank of America’s (“BANA’s”) Motion for

15   Summary Judgment, (ECF No. 87). Plaintiff did not file a response.

16          Also pending before the Court is BANA and Purchaser Defendants’ (collectively,

17   “Defendants”) Stipulation to Stay briefing regarding Purchaser Defendants’ crossclaims, (ECF

18   No. 110).

19          Also pending before the Court is Plaintiff’s Motion to Extend Time, (ECF No. 111), to

20   respond to Defendants’ Motions for Summary Judgment.

21          For the reasons discussed below, the Court DENIES Defendants’ Motions for Summary

22   Judgment. The Court GRANTS Defendants’ Stipulation nunc pro tunc. The Court DENIES

23   Plaintiff’s Motion to Extend.1

24

25   1
      Plaintiff claims that it failed to respond to Defendants’ Motions for Summary Judgment because—after
     misreading Defendants’ Stipulation to Stay Briefing on Purchaser Defendants’ Crossclaims, (ECF No. 102)—it


                                                     Page 1 of 8
1    I.      BACKGROUND

2            This case arises from the non-judicial foreclosure sale of real property located at 7832

3    Marksville Street, Las Vegas, Nevada 89149 (the “Property”). (See DOT, Ex. 1 to BANA’s

4    Mot. Summ. J. (“MSJ”), ECF No. 87-1). On December 4, 2006, Arnold and Jocelyn Dilag

5    (collectively, “Borrowers”) purchased the Property by way of a loan in the amount of

6    $280,000.00 secured by a deed of trust (“DOT”) naming Mortgage Electronic Registration

7    Systems, Inc. (“MERS”) as beneficiary, recorded on January 5, 2007. (Id.) BANA gained a

8    beneficial interest in the DOT through an assignment recorded on April 27, 2012. (Assignment,

9    Ex. 2 to BANA’s MSJ, ECF No. 87-2).

10           Prior to the assignment, Cascade Homeowners Association, Inc. (“HOA”) initiated non-

11   judicial foreclosure proceedings on the Property under NRS Chapter 116. Upon Borrowers’

12   failure to stay current on their payment obligations, Absolute Collection Services, LLC

13   (“ACS”), on behalf of HOA, recorded a notice of delinquent assessment lien, a notice of default

14   and election to sell, and a notice of sale on August 8, 2010, October 15, 2010, and January 21,

15   2011, respectively. (See Notice of Delinquent Assessment Lien, Ex. 7 to BANA’s MSJ, ECF

16   No. 87-7); (Notice of Default and Election to Sell, Ex. 8 to BANA’s MSJ, ECF No. 87-8);

17   (Notice of Sale, Ex. 9 to BANA’s MSJ, ECF No. 87-9).

18           Before mailing the notices, ACS hired HOA Lawyers Group, LLC to perform a title

19   search for the purpose of ascertaining whom to send notices. (See ACS Collection File, Ex. 5 to

20   BANA’s MSJ, ECF No. 87-5); (Depo. of Kelly Mitchell, Rule 30(b)(6) Rep. for ACS, Ex. 6 to

21   BANA’s MSJ 17:5–14, 21:14–24:10, ECF No. 87-6); (Depo. of David Alessi, Rule 30(b)(6)

22
     mistakenly believed the stay also applied to its response deadline. (Mot. Extend ¶¶ 5–6, ECF No. 111).
23   Misreading the parties’ Stipulation is not excusable neglect that allows the Court to retroactively extend
     Plaintiff’s deadline. See Fed. R. Civ. P. 6(b)(1)(B). Even if it were, Plaintiff’s failure to respond would not have
24   been excused by the stay because Plaintiff’s response deadline was October 24, 2019, but Defendants did not file
     their Stipulation until October 28, 2019, and the Court granted Defendants’ Stipulation on November 13, 2019.
25   (See Order Granting Stip. Ext. Pl.’s Resp. Deadline, ECF No. 97); (Defs.’ Stip. Stay, ECF No. 102); (Order
     Granting Defs.’ Stip. Stay, ECF No. 107). Plaintiff’s Motion is therefore denied.


                                                        Page 2 of 8
1    Rep. for Alessi & Koenig, LLC and HOA Lawyers Group, Ex. 10 to BANA’s MSJ 23:3–25,

2    39:18–40:22, ECF No. 87-10). ACS did not send the notices to the record beneficiary of the

3    DOT, MERS; instead, it noticed only the lender, Casa Blanca Mortgage, Inc. (“Casa Blanca”).

4    (Id.). By that time, however, Casa Blanca had recorded its notice of dissolution with the

5    California Secretary of State and no longer existed as a legal entity. (See Cal. Sec. State

6    Business Search, Ex. 11 to BANA’s MSJ, ECF No. 87-11) (showing dissolution on August 21,

7    2009). Unsurprisingly, the notices were returned as undeliverable. (See ACS Collection File).

8    ACS proceeded with foreclosure anyway, and it sold Plaintiff the Property for $4,500 at public

9    auction on June 7, 2011. (See Trustee’s Deed Upon Sale, Ex. 12 to BANA’s MSJ, ECF No. 87-

10   12).

11          Following HOA’s NRS Chapter 116 non-judicial foreclosure sale, Meridian Foreclosure

12   Service (“Meridian”), the trustee of the DOT, commenced foreclosure proceedings on the DOT

13   under NRS Chapter 107. (See Second Notice of Default, Ex. 16 to BANA’s MSJ, ECF No. 87-

14   16); (Second Notice of Trustee’s Sale, Ex. 17 to BANA’s MSJ, ECF No. 87-17). On December

15   3, 2012, Meridian sold the Property to Defendant THR Nevada II, LP for $136,600.00. (Second

16   Trustee’s Deed Upon Sale, Ex. 18 to BANA’s MSJ, ECF No. 87-18).

17          Defendants now move for summary judgment on their counterclaims and seek a

18   declaration that ACS’s NRS Chapter 116 sale was void and did not extinguish the DOT. (See

19   Purchaser Defs.’ MSJ 2:17–27, ECF No. 86); (BANA’s MSJ 7:24–10:2).

20   II.    LEGAL STANDARD

21          The Federal Rules of Civil Procedure provide for summary adjudication when the

22   pleadings, depositions, answers to interrogatories, and admissions on file, together with the

23   affidavits, if any, show that “there is no genuine dispute as to any material fact and the movant

24   is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Material facts are those that

25   may affect the outcome of the case. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248


                                                 Page 3 of 8
1    (1986). A dispute as to a material fact is genuine if there is sufficient evidence for a reasonable

2    jury to return a verdict for the nonmoving party. See id. “Summary judgment is inappropriate if

3    reasonable jurors, drawing all inferences in favor of the nonmoving party, could return a verdict

4    in the nonmoving party’s favor.” Diaz v. Eagle Produce Ltd. P’ship, 521 F.3d 1201, 1207 (9th

5    Cir. 2008) (citing United States v. Shumway, 199 F.3d 1093, 1103–04 (9th Cir. 1999)). A

6    principal purpose of summary judgment is “to isolate and dispose of factually unsupported

7    claims.” Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986).

8           In determining summary judgment, a court applies a burden-shifting analysis. “When

9    the party moving for summary judgment would bear the burden of proof at trial, it must come

10   forward with evidence which would entitle it to a directed verdict if the evidence went

11   uncontroverted at trial. In such a case, the moving party has the initial burden of establishing

12   the absence of a genuine issue of fact on each issue material to its case.” C.A.R. Transp.

13   Brokerage Co. v. Darden Rests., Inc., 213 F.3d 474, 480 (9th Cir. 2000) (citations omitted). In

14   contrast, when the nonmoving party bears the burden of proving the claim or defense, the

15   moving party can meet its burden in two ways: (1) by presenting evidence to negate an

16   essential element of the nonmoving party’s case; or (2) by demonstrating that the nonmoving

17   party failed to make a showing sufficient to establish an element essential to that party’s case

18   on which that party will bear the burden of proof at trial. See Celotex Corp., 477 U.S. at 323–

19   24. If the moving party fails to meet its initial burden, summary judgment must be denied and

20   the court need not consider the nonmoving party’s evidence. See Adickes v. S.H. Kress & Co.,

21   398 U.S. 144, 159–60 (1970).

22          If the moving party satisfies its initial burden, the burden then shifts to the opposing

23   party to establish that a genuine issue of material fact exists. See Matsushita Elec. Indus. Co. v.

24   Zenith Radio Corp., 475 U.S. 574, 586 (1986). To establish the existence of a factual dispute,

25   the opposing party need not establish a material issue of fact conclusively in its favor. It is


                                                 Page 4 of 8
1    sufficient that “the claimed factual dispute be shown to require a jury or judge to resolve the

2    parties’ differing versions of the truth at trial.” T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors

3    Ass’n, 809 F.2d 626, 631 (9th Cir. 1987). In other words, the nonmoving party cannot avoid

4    summary judgment by relying solely on conclusory allegations that are unsupported by factual

5    data. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). Instead, the opposition must go

6    beyond the assertions and allegations of the pleadings and set forth specific facts by producing

7    competent evidence that shows a genuine issue for trial. See Celotex Corp., 477 U.S. at 324.

8    At summary judgment, a court’s function is not to weigh the evidence and determine the truth

9    but to determine whether there is a genuine issue for trial. See Anderson, 477 U.S. at 249. The

10   evidence of the nonmovant is “to be believed, and all justifiable inferences are to be drawn in

11   his favor.” Id. at 255. But if the evidence of the nonmoving party is merely colorable or is not

12   significantly probative, summary judgment may be granted. See id. at 249–50.

13   III.   DISCUSSION

14          Defendants argue the foreclosure sale is void because HOA did not comply with the

15   notice requirements of NRS Chapter 116. However, as explained below, the Court concludes

16   that the sale cannot be set aside at summary judgment because Defendants have not met their

17   burden to demonstrate the notice deficiency prejudiced a party with an interest in the DOT.

18          Under the Nevada Supreme Court’s recent decision in U.S. Bank v. Resources Group,

19   LLC (“Resources Group II”), an HOA’s non-judicial foreclosure sale is void if: (1) the HOA

20   failed to substantially comply with the notice scheme in NRS Chapter 116; (2) a person entitled

21   to notice under NRS Chapter 116 did not have actual notice of the sale; and (3) the notice

22   deficiency prejudiced a party who held an interest in the property at the time of sale. See 444

23   P.3d 442 (Nev. 2019).

24          Here, HOA did not substantially comply with NRS Chapter 116. An HOA seeking to

25   foreclose on the superpriority portion of its lien must send the notices of default and sale to the


                                                  Page 5 of 8
1    record beneficiaries of junior DOTs. See NRS §§ 116.31168(1); 107.090(1) and (4); 116.21163

2    (requiring HOA to send notice to each “person with an interest” in the property); see also U.S.

3    Bank, N.A. v. Renovista Ridge Master Prop. Owners Ass’n, 352 F. Supp. 3d 1034, 1040–41 (D.

4    Nev. 2018); Nationstar Mortg., LLC v. Sahara Sunrise Homeowners Ass’n, No. 2:15-cv-01597-

5    MMD-NJK, 2019 U.S. Dist. LEXIS 42231, 2019 WL 1233705, at *3 (D. Nev. Mar. 14, 2019)

6    (explaining notice to MERS is required when it is the record beneficiary of the DOT).

7    Defendants provide uncontroverted evidence that ACS, on behalf of HOA, failed to send

8    MERS the statutorily required notice. (See ACS Collection File, Ex. 5 to BANA’s MSJ, ECF

9    No. 87-5). Likewise, there is no indication that MERS had actual notice of foreclosure. (See

10   generally Defendants’ MSJs, ECF Nos. 86–87).

11          The remaining question for the Court is whether the notice failure prejudiced someone

12   with an interest in the DOT. Purchaser Defendants allege, without evidence, that MERS would

13   have followed its policy of engaging outside counsel, Miles, Bauer, Bergstrom, & Winters

14   (“Miles Bauer”), to tender the superpriority portion of the HOA lien. (See Purchaser

15   Defendants’ MSJ 16:21–28, ECF No. 86). BANA provides evidence that had Miles Bauer

16   engaged ACS, ACS would have rejected tender. (See ACS Initial Disclosures, Ex. 23 to

17   BANA’s MSJ, ECF No. 87-23) (demonstrating ACS’s policy of responding to offers of tender

18   by rejecting the validity of tender absent concurrent foreclosure on the DOT).

19          Defendants have not met their burden to demonstrate prejudice. Neither party provides

20   any evidence that MERS was prejudice by the notice defect because Defendants do not

21   demonstrate that MERS would have engaged HOA in an attempt to preserve the DOT. Nor do

22   the parties allege that Casa Blanca, the lender, was prejudiced; Casa Blanca likely could not

23   have been prejudiced because it had dissolved before HOA initiated the foreclosure. (See Cal.

24   Sec. of State Business Search, Ex. 11 to BANA’s MSJ, ECF No. 87-11) (showing Casa

25   Blanca’s dissolution on August 21, 2009); (Notice of Delinquent Assessment Lien, Ex. 7 to


                                                Page 6 of 8
1    BANA’s MSJ, ECF No. 87-7) (indicating foreclosure proceeding commenced on August 8,

2    2010); (Notice of Sale Ex. 9 to BANA’s MSJ, ECF No. 87-9) (indicating the sale occurred on

3    January 21, 2011); (Assignment, Ex. 2 to BANA’ MSJ, ECF No. 87-2) (indicating Casa Blanca

4    assigned the DOT to BANA on April 24, 2012). Thus, because there is no evidence that a party

5    with an interest in the DOT would have offered to tender payment to HOA if HOA had

6    provided notice to MERS, the Court cannot conclude that the notice deficiency prejudiced a

7    party with an interest in the DOT.

8            Given the NRS Chapter 116 sale is not void as a matter of law, the Court is left to

9    determine whether it is voidable. Resources Group II, 444 P.3d at 448–49. A sale is voidable

10   when it “was affected by some element of fraud, unfairness, or oppression.” Nationstar Mortg.,

11   LLC v. Satico Bay LLC Series 2227 Shadow Canyon, 405 P.3d 641, 646 (Nev. 2017). Notably,

12   a voidable sale, in contrast to a void sale, cannot defeat the competing title of a bona fide

13   purchaser for value. Resources Group II, 444 P.3d at 448; see also Shadow Wood Homeowners

14   Ass’n v. New York Cmty. Bancorp. Inc., 366 P.3d 1105, 1114–16 (Nev. 2016). A bona fide

15   purchaser is one who “takes the property ‘for a valuable consideration and without notice of the

16   prior equity, and without notice of facts upon which diligent inquiry would be indicated and

17   from which notice would be imputed to him, if he failed to make such inquiry.’” Id. at 1115

18   (quoting Bailey v. Butner, 176 P.2d 226, 234 (Nev. 1947)).

19           The Court first assesses whether Plaintiff was a bona fide purchaser because, if Plaintiff

20   was, it is irrelevant whether the sale is voidable. Purchaser Defendants argue that because the

21   notice defect renders the sale void, Plaintiff’s bona fide purchaser status is irrelevant.

22   (Purchaser Defs.’ MSJ 19:18–20:14).2 BANA argues the same. (BANA’s MSJ, 9:17–10:2).

23   The Court has already concluded that Defendants have not met their burden to show that the

24
     2
      Purchaser Defendants also argue that Plaintiff is not a bona fide purchaser because Casa Blanca’s interest had
25   been recorded. (Purchaser Defs.’ MSJ 20:15–21:7). The Nevada Supreme Court explicitly rejected this
     argument in Shadow Wood. 336 P.3d at 116.


                                                       Page 7 of 8
1    sale was void. Even if the sale is voidable, the Court has no evidence before it regarding

2    whether Plaintiff had actual knowledge of the notice defect or whether it would have been

3    revealed by a diligent inquiry. Accordingly, because the evidence provided to the Court does

4    not address Plaintiff’s bona fide purchaser status, summary judgment is inappropriate.

5    IV.    CONCLUSION
6           IT IS HEREBY ORDERED that Purchaser Defendants’ Motion for Summary
7    Judgment, (ECF No. 86), is DENIED.
8           IT IS FURTHER ORDERED that BANA’s Motion for Summary Judgment, (ECF No.
9    87), is DENIED.
10          IT IS FURTHER ORDRED that Defendants’ Stipulation to Stay, (ECF No. 110), is
11   GRANTED nunc pro tunc. BANA shall file its response to Purchaser Defendants’ Motion for
12   Summary Judgment, (ECF No. 86), within fourteen (14) days from entry of this Order.
13          IT IS FURTHER ORDERED that Plaintiff’s Motion to Extend, (ECF No. 111), is
14   DENIED.
15          IT IS FURTHER ORDERED that the parties shall file their proposed joint pretrial
16   order by April 24, 2020.
17          IT IS FURTHER ORDERED that pursuant to Local Rule 16-5, this case is
18   REFERRED to Magistrate Judge Koppe for a settlement conference.
19          DATED this _____
                        25   day of March, 2020.
20

21

22                                                ___________________________________
                                                  Gloria M. Navarro, District Judge
23                                                United States District Court
24

25



                                                Page 8 of 8
